Citation Nr: 1436798	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-43 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for ischemic coronary artery disease, status post myocardial infarction, from May 1, 2006 to October 22, 2012.

2.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities (BUEs), to include peripheral neuropathy, also claimed secondary to service-connected diabetes mellitus, type II and Agent Orange herbicide exposure.

3.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities (BLEs), to include peripheral neuropathy, also claimed secondary to service-connected diabetes mellitus, type II and Agent Orange herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2008 (BUEs and BLEs) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and from a July 2011 (heart) rating decision of the VA RO in Muskogee, Oklahoma.  The Veteran had a hearing before the Board in February 2014 and the transcript is of record.

The Veteran claims entitlement to service connection for neuropathy of the bilateral upper and lower extremities secondary to his service-connected diabetes mellitus, type II.  His medical records, however, indicate other neurological abnormalities, such as carpal tunnel syndrome.  As such, the Board concludes the appeal cannot be considered confined to any one particular neurological diagnosis alone and has been appropriately recharacterized above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's heart disease was rated totally disabling (100 percent) from February 6, 2006 to April 30, 2006 and again from October 23, 2012.  As the maximum benefit has been awarded for those time periods, the issue before the Board here is restricted to the interim period from May 1, 2006 to October 22, 2012 where the Veteran was assigned a rating less than the maximum available benefit.  Cf. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is appropriately rephrased above.

The Board further notes that a claim of total disability based on individual unemployability (TDIU) was considered and can be inferred in the case in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) because there are medical opinions of record indicating the Veteran is unemployable due to his heart disease.  Id.  In light of the favorable grant herein, however, the Board finds any TDIU claim rendered moot.

The issues of entitlement to service connection for neurological disorders of the BUEs and BLEs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From May 1, 2006 to October 22, 2012, the Veteran's ischemic coronary artery disease was manifested by workload readings ranging from 2.10 METs to 4.6 METs with dyspnea on exertion, fatigue, dizziness, and severe interference with occupational activities and most daily activities.


CONCLUSION OF LAW

The criteria for a 100 percent rating for ischemic coronary artery disease, status post myocardial infarction, from May 1, 2006 to October 22, 2012 have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7005 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, the benefit sought is being granted in full and, therefore, any deficiencies in notice or assistance are deemed harmless error.

Increased Rating (Heart Disease)

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased rating the primary concern is the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As noted in the introduction, staged ratings were applied in this case.  Based on the medical evidence, however, the Board concludes reducing the 100 percent rating to 10 percent, effective May 1, 2006 was improper.  Rather, the medical evidence supports a 100 percent rating for the entire appellate time frame and, therefore, staged ratings are not appropriate here.  This is explained in more detail below.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran suffered a heart attack in January 2006 and was ultimately awarded service connection for his heart disease, effective February 6, 2006.  He was awarded a 100 percent rating from February 6, 2006 to April 30, 2006 after his heart attack and a 10 percent rating was awarded thereafter, effective May 1, 2006.  Based on diagnostic testing, the Veteran's rating was increased back to a 100 percent rating, effective October 23, 2012.  The Veteran claims the 100 percent rating should be in effect for the entire time period.  Significantly, he indicates he had to stop working as a truck driver after his heart attack and has never been able to return.  He further testified to the Board of symptoms of shortness of breath, dizziness, and fatigue after short walks to his mailbox.  He indicated he went to the emergency room on four occasions between 2006 and 2012 because of chest pains and has been told by his physician that he is unable to return to any kind of substantial work.

The Veteran's heart disease is rated under Diagnostic Code 7005, for artieriosclerotic heart disease (coronary artery disease).  Under Diagnostic Code 7005, a 10 percent rating is awarded where workload is demonstrated greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent rating is assigned for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.  A 60 percent rating is assigned if there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is warranted with chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

From May 1, 2006 to October 22, 2012 the medical evidence and VA examinations of record show slightly varying measurements of workloads ranging from 2.10 METs to 4.6 METs, but with consistently described symptoms and functional impairment.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes a 100 percent rating is warranted throughout the entire appellate time frame.

VA outpatient treatment records indicate significant ongoing treatment for heart disease.  The Veteran applied for and was awarded Social Security Administration (SSA) disability benefits primarily for his heart disease.  A May 2006 SSA examination indicates a history of a heart attack in January 2006 with a stent inserted at that time and two subsequent cardiac catherizations placed in March 2006.  He was thereafter told he was not a surgical candidate.  The SSA examiner concluded the Veteran's heart disease was "significant' with high-grade stenosis.  His METs achieved at that time of testing was 4.6 with 59% of target heart rate achieved.

The Veteran was afforded a VA examination in June 2006 where no congestive heart disease was found, but ischemic coronary artery disease was diagnosed with symptoms of angina, dyspnea on mild exertion, and constant fatigue. Testing revealed MET level range from 3 to 4 with left ventricular ejection fraction of 54%.  The examiner further opined that the Veteran is unemployable due to his coronary artery disease.  VA outpatient treatment records from 2006 similarly diagnose the Veteran with severe heart disease opining "it is most likely that he will never be able to return to any type of occupation secondary to this severe limiting disability."

The Veteran was provided a myocardial perfusion test in March 2007 where testing revealed METs at 2.10 and left ventricular ejection fraction of 54%.  He was afforded another VA examination in September 2007 primarily for an unrelated disability, but the examiner noted the severity of the Veteran's ischemic coronary artery disease.  In May 2008, an addendum was provided to the March 2007 myocardial perfusion test report indicating the 2.10 METs measured was likely due to deconditioning and not due to his coronary artery disease.  VA outpatient treatment records from 2007 to 2012 show ongoing treatment, increased complaints of shortness of breath, fatigue, chest pain, and angina, to include anti-angina therapy.  The Veteran underwent another stent placement surgery in February 2012.  Myocardial perfusion testing done in October 2012 indicates METs of 1.00 at that time with ejection fraction of 49%.  

The Veteran was awarded a 100 percent rating, effective October 23, 2012, the date of the most recent myocardial perfusion test report in the claims folder.  The Board finds, however, the Veteran's ischemic heart disease produced severe symptoms throughout the appellate time frame warranting a 100 percent rating for the entire time.  METs ranged from 2.10 to 4.6, but it is noteworthy VA outpatient treatment records in 2006 mainly found METs in the 3 to 4 range.  In 2007, a myocardial perfusion test revealed METs at 2.10.  While the examiner found this to be more related to deconditioning, no further myocardial perfusion testing was completed until 2012.  In the interim, VA outpatient treatment records make clear the Veteran had increased symptoms of angina and indeed began ant-angina therapy, increased symptoms of dizziness, dyspnea, and fatigue.  Medical professionals since 2006 have concluded the Veteran is unemployable due to his ischemic coronary artery disease.  The medical evidence as a whole supports a severe heart disability since the Veteran's heart attack in January 2006.  Despite the disparity of METs scores from 2006 to 2012, resolving all reasonable doubt in favor of the Veteran, the Board concludes the Veteran's total disability picture more closely resembles the rating criteria for a 100 percent rating for the entire appellate time frame.

An increased rating to 100 percent from May 1, 2006 to October 22, 2012 for ischemic coronary artery disease is warranted.

The discussion above reflects consideration of the rating criteria along with the Veteran's functional and occupational impairments.  In light of the total disability rating awarded here, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Similarly, as noted in the introduction, the medical evidence indicates the Veteran is unemployable due to his heart disease, which reasonably raises a claim of entitlement to a total disability based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the 100 percent schedular rating awarded here, however, the Board finds the question of entitlement to a TDIU rendered moot.

In light of the evidence discussed above, the preponderance of the evidence warrants a 100 percent rating for the Veteran's heart disease for the entire appellate time frame.  


ORDER

Entitlement to a rating of 100 percent for ischemic coronary artery disease, status post myocardial infarction, from May 1, 2006 to October 22, 2012 is granted subject to the laws and regulations governing monetary awards.


REMAND

The Veteran claims he has peripheral neuropathy of his bilateral upper and lower extremities as a result of service-connected diabetes mellitus, type II.  The Veteran testified to the Board of symptoms of burning and numbness in his feet, legs and hands.  He further noted losing grip and frequently dropping things.  

Despite his complaints, the VA outpatient treatment records and VA examinations of record do not indicate diabetic peripheral neuropathy.  Rather, the Veteran was diagnosed with carpal tunnel syndrome in 2007 and 2011.  
The record currently contains VA outpatient treatment records through July 2012 and private records related to his Social Security Administration (SSA) disability claim and a January 2006 heart attack.  In contrast, the Veteran indicates he has sought VA treatment as recently as January 2014 and, aside from VA treatment, been in a private emergency room at least four times since 2006.  Based on his testimony before the Board in February 2014, the Board concludes the claims folder may not be complete and further efforts must be made to ensure all relevant medical treatment records are associated with the claims folder.

It is noteworthy that the Veteran's service treatment records confirm gunshot wounds to the right leg and right thumb.  The residuals are currently service-connected, but only rated with regard to residual scars.  The Veteran also was treated in service for bilateral knee pain and, on his January 1970 separation examination, the Veteran self-reported cramps in his legs, arthritis, and painful/swollen joints.

The Veteran's DD-214 confirms his combat service in Vietnam.  That is, the Veteran is in receipt oft, among other things, a combat infantry badge and a Purple Heart for his combat service in Vietnam during the Vietnam War Era.  Thus, his exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. §§ 3.307, 3.3.09(e).  

The Veteran has been provided several VA examinations to ascertain the current severity of his service-connected diabetes mellitus, type II, and whether he has peripheral neuropathy due to his diabetes, but the Veteran has never been afforded a VA examination to determine whether any upper or lower extremity neurological defect could be directly attributable to the Veteran's service, to include gunshot wounds and herbicide exposure.  In light of the missing medical records, the circumstances of the Veteran's service, his testimony of ongoing symptoms, and in-service injuries to the upper and lower extremities, the Board concludes a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate claims of entitlement to service connection for neurological abnormalities of the bilateral upper and lower extremities claimed directly due to service or "secondary" to another service-connected disability.  Ask the Veteran to identify any and all sources of treatment for his bilateral upper and lower extremities, to include private hospital emergency room visits, and obtain the Veteran's medical records for treatment from any identified source, to include the VAMC in Muskogee, Oklahoma and associated outpatient clinics from July 2012 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate neurological VA examination to determine the nature and etiology of any and all neurological abnormalities of the upper or lower extremities found, to include carpal tunnel syndrome and peripheral neuropathy.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  

Based on the examination and review of the records, the examiner should itemize all diagnoses found and, as to each diagnosis, render an opinion as to whether it is "at least as likely as not" (a 50 percent or better probability) that the diagnosis is attributable to the Veteran's military service in light of the Veteran's current symptoms, in-service treatment for gunshot wounds to the right leg and right hand, injury to the bilateral knees, and complaints of pain in the bilateral knees.  The examiner is also directed to consider the Veteran's combat exposure, exposure to Agent Orange herbicide, and self-reported complaints of "cramps in legs" and "painful/swollen joints" on the Veteran's January 1970 separation examination.

The examiner is further asked to opine whether any neurological abnormality of the upper or lower extremities found is "at least as likely as not" caused or aggravated by the Veteran's diabetes mellitus, type II or any other service-connected disability.  

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any of the scheduled examinations, documentation must be obtained which shows that notice scheduling the Veteran for the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

4.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


